 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS KENT,                                      No. 2:19-cv-01277 MCE AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    CENTURY MANOR TRUST LTD, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 30, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 45. Neither party has

22   filed objections to the findings and recommendations.

23          Although it appears from the file that plaintiff’s copy of the findings and

24   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

25   keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

26   of documents at the record address of the party is fully effective.

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
                                                        1
 1   ORDERED that:

 2          1. The findings and recommendations filed October 30, 2019, (ECF No. 45) are

 3   ADOPTED in full.

 4          2. The motions to dismiss at ECF 6, 15(as construed herein), 22, 26, and 30 are

 5   GRANTED.

 6          3. The complaint (ECF No. 1) is DISMISSED in its entirety for lack of jurisdiction, and

 7   the case is closed.

 8          IT IS SO ORDERED.

 9   Dated: February 11, 2020

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
